Title: John Adams to Cotton Tufts, 18 November 1797
From: Adams, John
To: Tufts, Cotton


        
          Dear sir
          Philadelphia Nov. 18. 1797
        
        I have received your favour of the 3d and am much obliged to you for it and equally pleased with its Contents.
        I agree with you in opinion that it will be well to rebuild the Wall against Hardwick: to renew the Leases as soon as possible with French and Burrill, if they choose to do so, and to plough and cart manure as you propose.
        I am very glad the Meadow is ploughed. This is a great Point gained.
        I shall Send a quantity of Clover seed for all the Places and some extraordinary Yellow Corn for Seed next Year— Barley for Seed must be purchased. This is not the Place for that kind of small Grain.
        We dont hear half so much Said here about the Yellow fever as you do in Weymouth— It is wholly gone as all Men agree. Yesterday We had a snow and to day a clear cold Northwester a State of the Air which would have killed the Miasmata, if there were as many of them as ever.
        The senate have not formed a quorum however, not so much from fear of the disease as from the real sickness at home of several

of the members, and the Obligations several others are under of Attending as Judges or Council upon their Judicial Courts—at home. a Circumstance which with many others shews the Impropriety of adjourning to so early a day.
        Another Paroxism at Paris and a renewal of the War.! Have a Care!
        What are We to expect from our Negotiation? Europe seems to be one burning mountain, whose Bowells are full of Materials for Combustion. though they lie inactive for a time you can never know when you are safe, for the next hour or Moment may produce an Explosion.
        My Respects to Mrs Tufts and all / the Family— I am your sincere and / affectionate friend
        
          John Adams
        
      